TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00217-CV



                                      Dan Thomas, Appellant

                                                   v.

                    Terry Keel, Former Sheriff of Travis County, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. 96-10397, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Because appellant Dan Thomas failed to timely file his notice of appeal and his

motion to extend time to file a notice of appeal, we dismiss his appeal for want of jurisdiction on our

own motion. See Tex. R. App. P. 42.3(a). We also dismiss his motions to extend time to file a

notice of appeal and his motion to extend time to file a brief.

               According to the clerk’s record, the trial court signed an order of dismissal in this

cause on June 19, 2002. Thus, a notice of restricted appeal was due to be filed within six months

after the order was signed, or on or before December 19, 2002. See id. 26.1(c). Any motion for

extension of time to file the notice of appeal was due within fifteen days of the due date of the notice

of appeal, or January 3, 2003. See id. 26.3. Thomas filed his notice of restricted appeal and a motion

for extension of time to file his notice of appeal on April 8, 2003.
               Because Thomas did not file his notice of appeal until more than six months after the

dismissal order was signed, his notice of appeal was untimely, as was his motion for extension of

time. The time period for filing a perfecting instrument is jurisdictional. Velasquez v. Harrison, 934

S.W.2d 767, 770 (Tex. App.—Houston [1st Dist.] 1996, no writ). When an appellant fails to file

timely a perfecting instrument or properly seek an extension of time to file a perfecting instrument,

the appellate court must dismiss the cause for lack of jurisdiction. Id.

               Because appellant’s notice of appeal was not timely filed, this Court is without

jurisdiction over the appeal. Accordingly, we dismiss this appeal and all related motions for want

of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                __________________________________________

                                                Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: June 19, 2003




                                                  2